EXHIBIT 10.1

 
LENDER CONSENT LETTER


NAVISTAR FINANCIAL CORPORATION
ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., ORGANIZACIÓN
AUXILIAR DEL CRÉDITO
SERVICIOS FINANCIEROS NAVISTAR, S.A. DE C.V., SOCIEDAD FINANCIERA
DE OBJETO LIMITADO
NAVISTAR COMERCIAL, S.A. DE C.V.


AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JULY 1, 2005




To:  JPMorgan Chase Bank, N.A., as Administrative Agent
     270 Park Avenue
     New York, New York 10017




Ladies and Gentlemen:


Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July
1, 2005 (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation,
ARRENDADORA FINANCIERA NAVISTAR, S.A. DE C.V., ORGANIZACIÓN AUXILIAR DEL
CRÉDITO, a Mexican corporation, SERVICIOS FINANCIEROS NAVISTAR, S.A. DE C.V.,
SOCIEDAD FINANCIERA DE OBJETO LIMITADO, a Mexican corporation, and NAVISTAR
COMERCIAL, S.A. DE C.V., a Mexican corporation (each, a “Borrower” and
collectively, the “Borrowers”), the several lenders from time to time parties
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), BANK OF AMERICA,
N.A., as syndication agent (in such capacity, the “Syndication Agent”), and THE
BANK OF NOVA SCOTIA, as documentation agent (in such capacity, the
“Documentation Agent”).


The Borrowers have requested a waiver with respect to the Credit Agreement on
the terms described in the Third Waiver and Consent in the form attached hereto
as Exhibit A (the “Waiver”).


Pursuant to Section 12.02 of the Credit Agreement, the undersigned Lender hereby
consents to the execution by the Administrative Agent of the Waiver.




Very truly yours,




_____________________________________________________
(NAME OF LENDER)




By___________________________________________________
Name:
Title:


Dated as of November 10, 2006


--------------------------------------------------------------------------------




EXHIBIT A


THIRD WAIVER AND CONSENT
 
THIRD WAIVER AND CONSENT, dated as of November 10, 2006 (this “Waiver”), to the
Amended and Restated Credit Agreement, dated as of July 1, 2005 (as heretofore
amended, supplemented or otherwise modified, the “Credit Agreement”), among
NAVISTAR FINANCIAL CORPORATION, a Delaware corporation, ARRENDADORA FINANCIERA
NAVISTAR, S.A. DE C.V., ORGANIZACIÓN AUXILIAR DEL CRÉDITO, a Mexican
corporation, SERVICIOS FINANCIEROS NAVISTAR, S.A. DE C.V., SOCIEDAD FINANCIERA
DE OBJETO LIMITADO, a Mexican corporation, and NAVISTAR COMERCIAL, S.A. DE C.V.,
a Mexican corporation (each, a “Borrower” and collectively, the “Borrowers”),
the several lenders from time to time parties thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and THE BANK OF NOVA SCOTIA, as
documentation agent (in such capacity, the “Documentation Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers, the Administrative Agent, the Syndication Agent, the
Documentation Agent and the Lenders are parties to the Credit Agreement;
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders agree to waive compliance with certain provisions of the Credit
Agreement; and
 
WHEREAS, the Administrative Agent has obtained the consent of the Required
Lenders to execute this Waiver, but only upon the terms and conditions set forth
herein;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the parties hereto agree as follows:
 
1.  Defined Terms. (a) Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement are used herein as defined therein.
 
              (b)  For purposes of this Waiver, “Financial Officer” shall mean
the chief financial officer or the treasurer of the Parent or the treasurer or
controller of
 the  US  Borrower, as applicable.
 
2.  Waivers. The Lenders hereby waive, until the earlier of (i) October 31, 2007
and (ii) the date on which the US Borrower and the Parent each shall have timely
filed a report on Form 10-K or 10-Q after the date hereof with the Securities
and Exchange Commission pursuant to Sections 13 and 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), any Default or Event of
Default under:
 
(a)  Clause (e) of Article IX of the Credit Agreement that would result solely
from the Parent’s or the Borrowers’ failure to deliver by such date as may be
required under the Credit Agreement, the report on Form 10-K and financial
statements for each of the fiscal years ended October 31, 2005 and October 31,
2006 and other information and documents required under Sections 7.01(a), (c),
(d) and (f) of the Credit Agreement that were to be delivered in connection with
such report or such financial statements.
 
(b)  Clause (e) of Article IX of the Credit Agreement that would result solely
from the Parent’s or the Borrowers’ failure to deliver by such date as may be
required under the Credit Agreement, the report on Form 10-Q and financial
statements (other than as required by Section 3 hereof) for each of the fiscal
quarters ended January 31, 2006, April 30, 2006, July 31, 2006, January 31,
2007, April 30, 2007 and July 31, 2007 and other information and documents
required under Sections 7.01(b), (d) and (f) of the Credit Agreement to be
delivered in connection with such report or such financial statements.
 
(c)  (i) Any condition or required representation or warranty that could not be
satisfied or made or deemed made, and (ii) any Default or Event of Default
arising, in each case as a result of the breach of any representation or
warranty in Section 5.04 or 5.14(b) of the Credit Agreement as a result of or
arising out of any revision or restatement, in connection with the audit
conducted for the fiscal year ended October 31, 2005, or October 31, 2006, of
any financial statements of the US Borrower or any of its affiliates for any
period ending on or before the end of the Waiver Period, or any reports,
financial statements, certificates, or other information containing similar
information with respect to such periods.
 
3.  Agreements by the Parent and the US Borrower. Notwithstanding anything to
the contrary in the Credit Agreement, to induce the Required Lenders to consent
to the execution by the Administrative Agent of this Waiver, until the
expiration of the waiver provided in Section 2 (the “Waiver Period”):
 
(i) The US Borrower agrees to deliver to the Administrative Agent, for prompt
distribution to each Lender:


(a)  As soon as available after the end of each of the fiscal years of the
Parent ended October 31, 2005 and October 31, 2006, a copy of the annual report
for such fiscal year for the Parent and its Subsidiaries, including therein (i)
a consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such fiscal year and (ii) a consolidated statement of income and a consolidated
statement of cash flows of the Parent and its Subsidiaries for such fiscal year,
in each case prepared in accordance with Rule 3-10 of Regulation S-X, consistent
with the Parent’s past practice (unless otherwise required to conform with the
results of the audit or changes in GAAP), on the basis of management’s good
faith calculations and fairly presenting in all material respects the
consolidated financial condition of the Parent and its Subsidiaries as at such
date and the consolidated results of operations of the Parent and its
Subsidiaries for the period ended on such date; provided that, in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Parent shall also provide a reconciliation of
its financial statements to GAAP.
 
(b)  As soon as available, after the end of each of the fiscal quarters of the
Parent ended January 31, 2006, April 30, 2006, July 31, 2006, January 31, 2007,
April 30, 2007 and July 31, 2007 (i) a consolidated balance sheet of the Parent
and its Subsidiaries as of the end of such quarter, (ii) a consolidated
statement of income and a consolidated statement of cash flows of the Parent and
its Subsidiaries for the period commencing at the end of the previous fiscal
quarter and ending with the end of such fiscal quarter, and (iii) a consolidated
statement of income and a consolidated statement of cash flows of the Parent and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, all prepared in accordance with
Rule 3-10 of Regulation S-X, consistent with the Parent’s past practice (unless
otherwise required to conform with the results of the audit or changes in GAAP),
on the basis of management’s good faith calculations and fairly presenting in
all material respects, subject to year end audit adjustments and the absence of
footnotes, the consolidated financial condition of the Parent and its
Subsidiaries as at such dates and the consolidated results of operations of the
Parent and its Subsidiaries for the periods ended on such dates, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments and the absence of
footnotes) by a Financial Officer of the Parent as having been prepared in
accordance with GAAP; provided that, in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Parent shall also provide a reconciliation of such financial
statements to GAAP.
 
(c)  As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of the US Borrower,
ended on or after October 31, 2006, management financial reports of the US
Borrower setting forth (i) a preliminary consolidated statement of financial
condition and consolidated statement of income in a management format, (ii)
serviced portfolio information, (iii) funding availability under its contractual
arrangements with Truck Retail Instalment Paper Corp. and under the Credit
Agreement and (iv) calculations demonstrating compliance with Section 8.01 of
the Credit Agreement, in each case prepared in a manner materially consistent
with the US Borrower’s past practices (unless otherwise required to conform with
the results of the audit or changes in GAAP) and, to the extent relevant, on the
basis of management’s good faith efforts, in such form and detail reasonably
satisfactory to the Administrative Agent; provided, however, that such reporting
shall not be required so long as the US Borrower has filed all reports with the
Securities and Exchange Commission required pursuant to Section 13 of the
Exchange Act.
 
(d)  As soon as available, and in any event within 30 days after the end of each
month, commencing with the month of October 2006, monthly management financial
reports of the Parent in respect of the sales and income by segment and cash
balances, Indebtedness, capital expenditures and depreciation and amortization
of the Parent and its consolidated Subsidiaries prepared in a manner consistent
with the Parent’s past practices (unless otherwise required to conform with the
results of the audit or changes in GAAP) and on the basis of management’s good
faith calculations, in such form and detail reasonably satisfactory to the
Administrative Agent (including, without limitation, any financial information
prepared in accordance with generally accepted accounting principles to
determine compliance with the covenants under the 2006 Credit Agreement).
 
(e)  As soon as available, and in any event within 45 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year, commencing with the
fiscal quarter ended October 31, 2006, quarterly condensed manufacturing balance
sheet and income statement of the Parent and its consolidated subsidiaries, with
its finance subsidiaries included on an equity basis, prepared in a manner
consistent with the Parent’s past practices (unless otherwise required to
conform with the results of the audit or changes in GAAP) and on the basis of
management’s good faith calculations.
 
The Lenders acknowledge that the financial information delivered pursuant to
subsections (c), (d) and (e) above will be preliminary and unaudited and will be
prepared by management based on current data in a manner consistent with past
practices (unless otherwise required to conform with the results of the audit or
changes in the GAAP), will not have been reviewed by the Parent’s or the US
Borrower’s independent accountants, and when the accounting review in connection
with the audit of the fiscal 2005 and 2006 financial statements is complete, the
information provided may differ from the audited financial statements.
 
(ii) The US Borrower agrees that each Applicable Rate for Revolving Loans and
Tranche A Term Loans (but not for the facility fee) in Levels 4 and 5 in the
definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
(including as applicable to Letters of Credit) shall be increased by 0.25% per
annum for the period from February 1, 2007 until the last day of the Waiver
Period.
 
4.  Conditions to Effectiveness of this Waiver. This Waiver shall become
effective upon receipt by the Administrative Agent of (1) counterparts of this
Waiver duly executed by each of the Borrowers and the Administrative Agent and
(2) for the account of each Lender that executes and delivers a Lender Consent
Letter with respect to this Waiver on or before 12 p.m. (noon), Eastern time, on
November 10, 2006, an amendment fee equal to 0.10% of the sum of the outstanding
principal amount of such Lender’s Tranche A Term Loans and its US Revolving
Commitment.
 
5.  Representations and Warranties. On and as of the date hereof and after
giving effect to this Waiver, each Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Article V of the Credit
Agreement mutatis mutandis, except to the extent that such representations and
warranties expressly relate to a specific earlier date, in which case each
Borrower hereby confirms, reaffirms and restates such representations and
warranties as of such earlier date, and that, except to the extent waived
hereby, no Default or Event of Default has occurred and is continuing.
 
6.  Continuing Effect; No Other Waiver. Except as expressly set forth in this
Waiver, and subject to any existing waiver, all of the terms and provisions of
the Credit Agreement are and shall remain in full force and effect and each
Borrower shall continue to be bound by all of such terms and provisions. The
waiver provided for herein is limited to the specific sections of the Credit
Agreement specified herein and shall not constitute a waiver of, or an
indication of the Administrative Agent’s or the Lenders’ willingness to amend or
waive, any other provisions of the Credit Agreement or the same section for any
other date or purpose. For the avoidance of doubt, the waivers set forth in the
Second Waiver and Consent, dated as of March 3, 2006, to the Credit Agreement
(including as set forth in Section 2(a) thereof) remain in effect in accordance
with the terms thereof.
 
7.  Expenses. The Borrowers agree to pay and reimburse the Administrative Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation and delivery of this Waiver, including, without limitation,
the reasonable fees and disbursements of counsel to the Administrative Agent.
 
8.  Counterparts. This Waiver may be executed by one or more of the parties to
this Waiver on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. A set of the copies of this Waiver signed by the parties
hereto shall be delivered to the Borrowers and the Administrative Agent. The
execution and delivery of this Waiver by the Administrative Agent with the
consent of any Lender shall be binding upon such Lender’s successors and assigns
(including transferees of its commitments and Loans in whole or in part prior to
effectiveness hereof) and binding in respect of all of its commitments and
Loans, including any acquired subsequent to its execution and delivery hereof
and prior to the effectiveness hereof.
 
9.  GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
* * * * *
 
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
 
NAVISTAR FINANCIAL CORPORATION
 
By:___________________________________ 
 
Name:
 
Title:
 
 
ARRENDADORA FINANCIERA NAVISTAR,
S.A. DE C.V., ORGANIZACIÓN AUXILIAR DEL CRÉDITO
 
By:___________________________________ 
 
Name:
 
Title:
 
 
SERVICIOS FINANCIEROS NAVISTAR,
S.A. DE C.V., SOCIEDAD FINANCIERA DE OBJETO LIMITADO
 
By:___________________________________ 
 
Name:
 
Title:
 
 
NAVISTAR COMERCIAL, S.A. DE C.V.
 
By:___________________________________ 
 
Name:
 
Title:
 
 
JPMORGAN CHASE BANK, N.A. as Administrative Agent
 
By:_______________________________________
 
Name:
 
Title:


 
 
 
 
 
 